Title: Thomas C. Flournoy to Thomas Jefferson, 23 January 1813
From: Flournoy, Thomas C.
To: Jefferson, Thomas


          George-town Ky. 23rd January 1813.
           Your letter dated October 1st "12, was received just two months afterward. The greatest benefit which the Emperor of France could confer, would not have been half so grateful to me as a letter signed Th: Jefferson. When I wrote to you last summer, it was under feelings of the keenest mortification & regret for the loss of Detroit. In this state of anxiety, I could think of no means so likely for information as by writing to you. This I did with the utmost secrecy. Detroit was surrendered on the 16th of August, the news reached us on the 28th and my letter was dated the 29th 
          
          The space of one night did scarcely afford time for mature deliberation; conscious of this, yet anxious to obtain the earliest information that could be relied on, I determined to address you. So profound a secret was it kept, that I did not make the slightest intimation of my letter, to any living creature, before I received your answer. I was resolved if my opinion was wrong, I would at least keep it to myself. Your letter did not come to hand, till after the election, yet I did not hesitate to vote for Mr Madison—my first vote; being just then twenty-one. If I do not prefer Mr Madison to all other men, it does not therefore follow that I prefer every other man to Mr Madison. The friends of Clinton were more numerous in Scott, where I live, than in any other county in the state, but I have the consolation to know that I was not one of them. With your permission, I will occasionally take the pleasure of writing to you; but I will lay you under no disagreeable injunctions about answering. You have already written to me, which is more than I had a right to expect.For the present farewell my friend, my father.
          
            Thomas C.
              Flournoy.
        